Exhibit 10.1

 

OVASCIENCE, INC.

 

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) is made
effective as of November 28, 2018 among OVASCIENCE, INC., a Delaware corporation
(“OvaScience”), MILLENDO THERAPEUTICS, INC., a Delaware corporation (the
“Company”), and the Purchasers (as defined in the Agreement (as defined below))
whose names are set forth on the signature pages hereto.

 

RECITALS

 

WHEREAS, the Company, OvaScience and the Purchaser are parties to that certain
Stock Purchase Agreement dated as of November 1, 2018 (as amended from time to
time, the “Agreement”), pursuant to which the Purchasers party thereto agreed to
purchase certain shares of OvaScience’s common stock;

 

WHEREAS, any term of the Agreement may be amended and the observance of any term
of this Agreement may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company, OvaScience (such consent not to be unreasonably withheld, delayed or
conditioned) and the Purchasers; and

 

WHEREAS, the undersigned represent the parties capable of causing a valid
amendment to the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend the Agreement as follows:

 

1.                                      Section 2.1 of the Agreement.

 

Section 2.1 of the Agreement shall be deleted in its entirety and replaced with
the following text:

 

“The Closing. The closing of the sale and purchase of the Shares under this
Agreement (the “Closing”) shall take place upon the satisfaction of the
conditions set forth in Sections 5 and 6, through the electronic exchange of
documents and signature pages or at such other time or place as OvaScience and
Purchasers may mutually agree (such date is hereinafter referred to as the
“Closing Date”).”

 

2.                                      The preamble to Section 5 of the
Agreement.

 

The preamble to Section 5 of the Agreement shall be deleted in its entirety and
replaced with the following text:

 

“CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING. The obligations of each
Purchaser to purchase Shares at the Closing are subject to the fulfillment by
the Company and OvaScience, on or before the Closing, of each of the following
conditions, which fulfillment shall be evidenced by delivery to Purchaser
immediately prior to Closing of a certificate to such effect executed by an
officer of the Company or OvaScience, as applicable:”

 

3.                                      Section 8.9 of the Agreement.

 

Section 8.9 of the Agreement shall be deleted in its entirety and replaced with
the following text:

 

--------------------------------------------------------------------------------



 

“Amendments. Any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (other than a Purchaser closing condition,
which may not be waived), either generally or in a particular instance and
either retroactively or prospectively, only with the written consent of
OvaScience, the Company and the affected Purchaser. Each of the Purchasers
acknowledges and agrees that (i) none of the Shares will be registered on a
Form S-4 and will only be registered pursuant to the Registration Statement and
(ii) the terms and conditions of the Merger Agreement may be amended or modified
or any provision waived in accordance with its terms and that, subject to
Section 5.4 hereof, any such amendment, modification or waiver shall not impact
or modify the obligations of any Purchaser to purchase Shares or otherwise
hereunder. Without limiting the generality of the foregoing, each Purchaser
shall have the right to allocate its purchase amount among its Affiliates in
such amounts as it determines in its discretion and Schedule I shall be updated
correspondingly; provided, however, no such allocation shall relieve such
Purchaser of any liabilities or obligations it may have pursuant to this
Agreement.”

 

4.                                      Section 8.14 of the Agreement.

 

Section 8.14 of the Agreement shall be deleted in its entirety and replaced with
the following text:

 

“Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any Purchaser, upon any breach or default of OvaScience or
the Company under this Agreement shall impair any such right, power, or remedy
of such Purchaser nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence in such breach or default, or of or in any similar
breach or default occurring after such breach or default; nor shall any
permitted waiver of any single breach or default be deemed a waiver of any other
breach or default occurring before or after such breach or default. Any permit,
consent, or approval of any kind or character on the part of any Purchaser of
any breach or default under this Agreement or any waiver on the part of any
Purchaser of any provisions of this Agreement, other than a Purchaser closing
condition, must be made in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any Purchaser shall be cumulative
and not alternative.”

 

5.                                      Section 8.17 of the Agreement.

 

Section 8.17 of the Agreement shall be deleted in its entirety and replaced with
the following text:

 

“Rights of Purchasers. Each Purchaser shall have the absolute right to exercise
or refrain from exercising any right or rights that such Purchaser may have by
reason of this Agreement, OvaScience’s certificate of incorporation, the Bylaws,
or at law or in equity, including without limitation the right to enter into an
agreement with OvaScience for the purpose of modifying this Agreement, and such
Purchaser shall not incur any liability to any other Purchaser or holder of
Shares with respect to exercising or refraining from exercising any such right
or rights.”

 

6.                                      Section 8.20 of the Agreement.

 

Section 8.20 of the Agreement is amended by replacing “$35,000” with “$45,000”.

 

7.                                      The First Sentence of Section 8.22 of
the Agreement.

 

The first sentence of Section 8.22 of the Agreement shall be deleted in its
entirety and replaced with the following text:

 

“Commitment Date. This Agreement may be terminated and the sale and purchase of
the Shares abandoned (i)(x) at any time prior to the Closing and prior to the
termination of the Merger Agreement, by

 

--------------------------------------------------------------------------------



 

mutual written consent of OvaScience, the Company and any Purchaser listed on
Schedule I hereto, (but solely with respect to himself, herself or itself only)
and (y) at any time prior to the Closing and following the termination of the
Merger Agreement, by either OvaScience, the Company or any Purchaser listed on
Schedule I hereto (with respect to himself, herself or itself only), (ii)(x) if
the Closing has not been consummated on or prior to 5:00 p.m., New York City
time, on February 8, 2019, by any Purchaser listed on Schedule I hereto (with
respect to himself, herself or itself only), upon written notice to OvaScience
and the Company, and (y) if the Closing has not been consummated on or prior to
5:00 p.m., New York City time, on February 8, 2020, by either the Company or
OvaScience, upon written notice to the Purchasers listed on Schedule I hereto,
or (iii) by either OvaScience, the Company or any Purchaser listed on Schedule I
(with respect to himself, herself or itself only) upon written notice to the
other parties if consummation of the transactions contemplated hereby would
violate any nonappealable order, degree or judgment of any Governmental
Authority having competent jurisdiction or violate any stock exchange rule;
provided, however, that the right to terminate this Agreement under this
Section 8.22 shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.”

 

8.                                      Continuing Effect of Agreement. All
other provisions of the Agreement remain in full force and effect and unmodified
by this Amendment.

 

9.                                      Entire Agreement; Amendment.  This
Amendment, together with the Agreement, constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes and merges
all prior agreements or understandings, whether written or oral, with respect to
the subject matter hereof.  This Amendment may be amended or modified in the
same manner as the Agreement notwithstanding that the parties to such amendment,
modification or waiver are not party to this Amendment.

 

10.                               Counterparts.  This Amendment may be executed
in two or more counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument. Counterparts may
be delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered will be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this FIRST AMENDMENT TO STOCK
PURCHASE AGREEMENT as of the date first set forth above.

 

 

MILLENDO THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Julia Owens

 

Name:

Julia Owens

 

Title:

Chief Executive Officer

 

 

 

 

OVASCIENCE, INC.

 

 

 

 

By:

/s/ Christopher Kroeger

 

Name:

Christopher Kroeger

 

Title:

President and Chief Executive Officer

 

 

 

 

GREAT POINT PARTNERS, LLC.

 

 

 

 

By:

/s/ Tavi Yehudai

 

Name:

Tavi Yehudai

 

Title:

Managing Director

 

--------------------------------------------------------------------------------